DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 12/31/2021 that prior art Nazari, Yang, and Goetz are not able to read on the claim limitations of record. The rejections have been withdrawn. The applicant argues the double patenting rejection be held in abeyance. The examiner acknowledges the request. However, the double patenting rejection stands below. 
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 line 5 seems like it should grammatically read “an implant”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,390,981 to Goetz (herein  in view of U.S. Patent Publication 2009/0005863 to Goetz (herein Goetz ‘863). 
With respect to claim 13, although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent Goetz ‘981 claims an interventional heart valve delivery assembly (claim 1) comprising a tube (device, claim 1) having a first an axial length (claim 1), opposite proximal and distal ends (claim 1), a implant having an axial length and releasably attached around the tube (claim 1, the heart valve is known to be cylindrical) and having opposite proximal and distal ends (claim 1), wherein the tube extends through a central portion of the implant (claim 1), with the distal end of the tube extending to the distal end of the implant (claim 1), and a catheter (claim 1 ) detachable connectable to the proximal end of the tube via a tight or firm connection (snap-on connection claim 1), wherein the tube is longitudinally non-slidable relative to the catheter after being connected to the catheter (claim 1, the snap-on connection would be able to allow the tube to be non-slidable) wherein the catheter has a second lumen in communication with the first lumen of the tube when the catheter is connected to the tube (claim 13), wherein the implant is foldable and/or unfoldable (claim 1), and comprises a first folding and/or unfolding member for folding and/or unfolding the implant (claim 1), and the catheter comprises a second folding and/or unfolding member (claim 1) interconnected with or attached to the first folding and/or unfolding member of the implant (claim 1) and wherein the implant is detachable at an implantation site from the tube which is configured to remain connected to the catheter (claim 1, 8, 
Goetz ‘863 teaches a similar device (heart valve delivery tool, abstract) comprising an implant having axial length and a tube having an axial length, where the axial length of the implant is less than the tube (figure 13) for the purpose of allowing an appropriately sized device be able to securely deliver the implant (paragraph 60-62). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the implant of the reference patent Goetz ‘981 have an axial length less than the tube as taught by Goetz ‘863 in order for allowing an appropriately sized device be able to securely deliver the implant.
Allowable Subject Matter
Claims 23-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771